Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence was legally insufficient to convict him because the proof at trial established that he was entrapped into committing the sales of cocaine to the undercover officer and that he was merely acting as the agent of the informant. Whether a defendant is predisposed to commit an offense or was induced to commit the offense is a question of fact for the jury (see, People v McGee, 49 NY2d 48, 61, cert denied 446 US 942; People v Sundholm, 58 AD2d 224, 227). Likewise, whether a defendant acted as an agent of the buyer or as a seller in a drug transaction is also a factual question for the jury to resolve on the circumstances of the particular case (People v Lam Lek Chong, 45 NY2d 64, 74, cert denied 439 US 935; People v Hughes, 118 AD2d 955, 956; People v Rankin, 55 AD2d 826, 827). Upon our review of the record, we conclude that there was legally sufficient evidence to support the jury’s determination that defendant was neither entrapped nor was he an agent in making the sales for which he was convicted.